STATE OF WEST VIRGINIA
                                                        SUPREME COURT OF APPEALS

    In Re: C.K.                                                                            FILED
                                                                                       October 20, 2015 
    No. 15-0419 (Marion County 13-JA-39)                                              RORY L. PERRY II, CLERK
                                                                                    SUPREME COURT OF APPEALS
                                                                                        OF WEST VIRGINIA 


                                                              MEMORANDUM DECISION
            Petitioner Grandmother C.S., by counsel Heidi M. Georgi Sturm, appeals the Circuit
    Court of Marion County’s March 9, 2015, order terminating her custodial rights to C.K. The
    West Virginia Department of Health and Human Resources (“DHHR”), by counsel William P.
    Jones, filed its response in support of the circuit court’s order and a supplemental appendix. The
    guardian ad litem (“guardian”), Robyn M. Danford, filed a response on behalf of the child
    supporting the circuit court’s order. On appeal, petitioner alleges that the circuit court erred in
    terminating her custodial rights upon erroneous findings.1

            This Court has considered the parties’ briefs and the record on appeal. The facts and legal
    arguments are adequately presented, and the decisional process would not be significantly aided
    by oral argument. Upon consideration of the standard of review, the briefs, and the record
    presented, the Court finds no substantial question of law and no prejudicial error. For these
    reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
    of the Rules of Appellate Procedure.

            In June of 2013, the DHHR received a referral that the Fairmont City Police were
    dispatched to petitioner’s residence because an individual overdosed on drugs inside the home. It
    was also reported that the police arrested a man in the home for possessing marijuana,
    hydrocodone, and other substances, and that an individual was smoking marijuana on the front
    porch of the house. According to reports, syringes were found in the home, the drugs which the
    individual overdosed on came from the home, and the child was at home when the incident
    occurred. Petitioner is the child’s maternal grandmother and has served as his primary caretaker
    since his mother’s death. As a result of these referrals, a Child Protective Services (“CPS”)
    worker investigated. Law enforcement confirmed these reports to the CPS worker, including that
    drugs, syringes, and other drug paraphernalia were found in the home. The CPS worker spoke
    with petitioner, who indicated that the child stayed home during the day with her oldest
    grandson, N.S. However, petitioner denied that N.S. acted as a caregiver to the child, since he
    lived in the basement, and that she did not see anything wrong with leaving the child home
    unsupervised for extended periods of time. Petitioner also denied any knowledge of drugs being
                                                                
                  1
             We note that West Virginia Code §§ 49-1-1 through 49-11-10 were repealed and
    recodified during the 2015 Regular Session of the West Virginia Legislature. The new
    enactment, West Virginia Code §§ 49-1-101 through 49-7-304, has minor stylistic changes and
    became effective ninety days after the February 19, 2015, approval date. In this memorandum
    decision, we apply the statutes as they existed during the pendency of the proceedings below.
                                                                       1 
     
 
used or sold in the home. The CPS workers also observed several weapons, such as swords and
knives, that the child could access. The child was removed from the home that evening.

        Thereafter, the DHHR filed an abuse and neglect petition and alleged that petitioner
allowed the child access to drugs and weapons and otherwise failed to be aware of dangerous
conditions in the home. The circuit court then granted petitioner a pre-adjudicatory improvement
period and referred petitioner for a psychological functioning assessment in August of 2013.
Petitioner told the psychologist that she would not allow N.S. back in the home upon his release
from jail. C.K. was later returned to petitioner’s home. In October of 2013, respondents informed
the circuit court that petitioner did not successfully complete the terms of her improvement
period and that the matter should proceed to adjudication. The circuit court held a review hearing
on petitioner’s improvement period in that same month. During the hearing, the circuit court
ordered petitioner to provide proof of N.S.’s independent address in order to assure he was no
longer in the home; maintain a safe and habitable home; and obtain proof of progress from her
therapist that she was remedying the issues that led to C.K.’s removal.

        Thereafter, the circuit court held the first of three adjudicatory hearings beginning in
December of 2013 and concluding in April of 2014. The circuit court heard testimony from
several CPS workers, petitioner’s service providers, petitioner, N.S., and other witnesses.
Ultimately, the circuit court found that petitioner abused and/or neglected C.K. based upon
several factors, including her failure to meet his medical, educational, and behavioral needs,
leaving him unattended for long periods of time, and allowing him to be exposed to dangerous
situations, including ongoing drug use in the home. Petitioner moved for a post-adjudicatory
improvement period, but the circuit court deferred ruling on that motion. The circuit court then
held a dispositional hearing in February of 2015 and heard testimony from the child’s therapist,
petitioner’s therapist, DHHR employees, and others. The circuit court found that petitioner was
previously informed of the conditions she needed to complete in order to demonstrate a
willingness and ability to correct the conditions of abuse or neglect, but that she failed to comply
with these directions. Ultimately, the circuit court terminated her custodial rights to the child but
allowed her post-termination visitation. It is from the dispositional order that petitioner appeals.

       The Court has previously established the following standard of review:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether
       such child is abused or neglected. These findings shall not be set aside by a
       reviewing court unless clearly erroneous. A finding is clearly erroneous when,
       although there is evidence to support the finding, the reviewing court on the entire
       evidence is left with the definite and firm conviction that a mistake has been
       committed. However, a reviewing court may not overturn a finding simply
       because it would have decided the case differently, and it must affirm a finding if
       the circuit court’s account of the evidence is plausible in light of the record
       viewed in its entirety.” Syl. Pt. 1, In Interest of Tiffany Marie S., 196 W.Va. 223,
       470 S.E.2d 177 (1996).

                                                 2 
 
Syl. Pt. 1, In re Cecil T., 228 W.Va. 89, 717 S.E.2d 873 (2011). On appeal, petitioner does not
cite to a single case in support of her arguments and only makes one broad reference to West
Virginia Code § 49-6-5 in arguing that the circuit court erred in terminating her parental rights.
In approximately six pages of argument, petitioner cites one lone authority to support her four
assignments of error.2 This is in direct contradiction to this Court’s Rules of Appellate Procedure
and specific directions issued by administrative order.

              Specifically, Rule 10(c)(7) of the West Virginia Rules of Appellate Procedure requires
that

              [t]he brief must contain an argument exhibiting clearly the points of fact and law
              presented, the standard of review applicable, and citing the authorities relied on .
              . . [and] must contain appropriate and specific citations to the record on appeal[.]
              The Court may disregard errors that are not adequately supported by specific
              references to the record on appeal.

(emphasis added). Additionally, in an Administrative Order entered December 10, 2012, Re:
Filings That Do Not Comply With the Rules of Appellate Procedure, then-Chief Justice Menis E.
Ketchum specifically noted in paragraph two that “[b]riefs that lack citation of authority [or] fail
to structure an argument applying applicable law” are not in compliance with this Court’s rules.
Further, “[b]riefs with arguments that do not contain a citation to legal authority to support the
argument presented and do not ‘contain appropriate and specific citations to the . . . record on
appeal . . .’ as required by rule 10(c)(7)” are not in compliance with this Court’s rules. Here,
petitioner’s brief is inadequate as it fails to comply with the administrative order and the West
Virginia Rules of Appellate Procedure. While it does contain specific citations to the record on
appeal, it is lacking in citations to applicable authority and fails to contain even a standard of
review. Thus, petitioner’s assignments of error were not properly developed on appeal. However,
despite petitioner’s failure to preserve these issues for appeal, the Court has reviewed the record
in this matter and determined that the circuit court committed no error in regard to petitioner’s
assignments of error.

      For the foregoing reasons, we find no error in the decision of the circuit court and its
March 9, 2015, order is hereby affirmed.

                                                                                               Affirmed.




                                                            
              2
        Despite petitioner alleging four separate assignments of error relating to the circuit
court’s findings and termination of her parental rights, her argument on appeal can more
succinctly be set forth as alleging that the circuit court erred in terminating her custodial rights
upon erroneous findings.
                                                               3 
 
ISSUED: October 20, 2015

CONCURRED IN BY:

Chief Justice Margaret L. Workman
Justice Robin Jean Davis
Justice Brent D. Benjamin
Justice Menis E. Ketchum
Justice Allen H. Loughry II
 




                                    4